— Order unanimously modified, on the law, and, as modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff concedes on appeal that Special Term should have dismissed the complaint as against defendant Thomas H. Knapp. An order must be entered to that effect. We have reviewed all of the other issues raised by defendants on this appeal and find them to be without merit. (Appeal from order of Supreme Court, Onondaga County, Contiguglia, J. — summary judgment.) Present — Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.